DETAILED ACTION
Prosecution History
	Claims 1-4 were originally filed.
	Claim 1 has since been amended.
	Claims 2-4 have since been cancelled.
	Claim 1 is pending and allowed.
Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Rattapon JP 2008-290679.
Rattapon discloses a system and method for a vehicle control system installed on a vehicle. The system of Rattapon includes a steering system with a steering wheel, a turning mechanism, and a torque sensor for detecting torque acting on a steering wheel of the vehicle. The system of Rattapon determines a hands-on or hands-off state of the vehicle based on the torque sensor values and the control device executes autonomous driving according to the determination. 
The prior art of record fails to teach or suggest the following claimed subject matter:
“wherein the control device determines whether or not the driver takes hands off the steering wheel, and when the driver takes the hands off the steering wheel during execution of the automatic steering control, the control device executes the upper friction estimation processing, and 
in the upper friction estimation processing, the control device estimates the absolute value of the sensor-detected torque at a time when the steering wheel starts to be rotated due to the automatic steering control, as the upper friction torque.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668